Citation Nr: 0722457	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to October 1971 with Vietnam service from May 
1968 to May 1969.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that declined to reopen the claim 
seeking service connection for PTSD and a January 2004 rating 
decision that denied service connection for tinnitus.  On his 
February 2005 Form 9, the veteran requested a Central Office 
hearing.  In August 2005, July 2006, and October 2006 
correspondence, the veteran either requested to reschedule or 
postpone his scheduled hearings.  In January 2007 
correspondence, the veteran indicated that he did not wish to 
appear at a hearing and requested that his case be considered 
on the evidence of record.  

In an October 2006 statement, the veteran's representative 
raised claims seeking service connection for any acquired 
psychiatric disorder and service connection for tinnitus as 
secondary to the veteran's service-connected hearing loss.  

The issue of entitlement to service connection for PTSD based 
on a de novo review is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, and there is no 
competent evidence relating such to service.  

2.  An unappealed December 1996 rating decision declined to 
reopen a claim of service connection for PTSD (that had been 
denied by the Board in December 1990 based on a finding that 
the veteran was not shown to have been exposed to a 
significant stressor during service such as would support a 
valid diagnosis of PTSD of service origin; the RO declined to 
reopen the claim again in July 1991). 

3.  Evidence received since the December1996 rating decision 
includes evidence of a stressor that is verifiable, which 
bears directly and substantially upon the matter of service 
connection for PTSD, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006)

2.  Evidence received since the December 1996 rating decision 
declining to reopen a claim of service connection for PTSD is 
new and material, and the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In regards to the issue of service connection for tinnitus, 
the veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2003 
(prior to the January 2004 rating appealed) VA letter 
explained what the evidence needed to show to substantiate 
the claim.  It also explained that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, including medical records, employment records or 
records from other federal agencies but that it was 
ultimately his responsibility to ensure that records were 
received by VA.  While the August 2003 letter did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The 
January 2004 rating decision and the February 2005 SOC 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.  

The veteran has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to the claim of service 
connection for tinnitus. (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, such notice becomes 
significant when there is an award of the benefit sought 
(compensation).  As the decision below is a denial rather 
than a grant of compensation, neither the rating of the 
disability at issue (tinnitus) nor effective of award is 
relevant, and the veteran is not prejudiced by the fact he 
did not receive such notice.

All pertinent (identified) records available have been 
secured.  The veteran has been provided a VA examination.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim for tinnitus.

Regarding the appeal seeking to reopen a claim of service 
connection for a PTSD, as the decision below constitutes a 
full grant of the matter being addressed, the appellant is 
not prejudiced by Board review at this point, and there is no 
need to belabor the impact of the VCAA on this claim.  

II.  Factual Background

Records received prior to December 1996

The veteran served on active duty from November 1967 to 
October 1971 with service in Vietnam from May 1968 to May 
1969.  Service records show that he served as a general 
purpose vehicle repairman with a component of the Air Force, 
and that he received no combat-related awards or decorations.  
Service medical records show no pertinent complaints or 
clinical findings relating to PTSD or tinnitus.  

In August 1986, the veteran was admitted at Brownwood 
Regional Hospital with complaints of passing out.  It was 
noted that there was a great deal of inner conflict within 
the family and that he had been somewhat suicidal over the 
previous few weeks.  He was diagnosed with major depressive 
illness, presenting as chest pain, and anxiety disorder. 

From August to November 1986, the veteran was admitted to a 
VA hospital to determine whether dysthymic disorder or PTSD 
was present.  He reported having nightmares of Vietnam.  The 
assessment form a VA psychological evaluation was adjustment 
disorder and personality disorder.  It was noted that the 
PTSD scale had an average score, suggesting no significant 
relationship to this disorder.  The final diagnosis was 
dysthymic disorder.   

The veteran was hospitalized on a transfer basis at another 
VA hospital in November and December 1968.  The hospital 
discharge diagnosis was dysthymic disorder. 

On psychological consultation by VA in January 1987, the 
veteran reported a remote history of ethanol abuse.  He 
denied other drug abuse.  He indicated that he had an 
extensive legal history and had spent time in jail for 
writing "hot" checks.  He reported several Vietnam-related 
nightmares per week.  He denied current suicidal ideation, 
but had a history of two suicide attempts.  The impression 
was dysthymic disorder, by history, and rule out personality 
disorder.  

In a February 1987 statement, the veteran indicated that he 
had a normal life prior to entering service.  He claimed that 
while in Vietnam, he worked as a mechanic, took messages for 
different squadrons, and drove from Saigon to the 
demilitarize zone.  He stated that he saw a lot of people 
shot and blown up, saw a buddy get his head blown off, and 
was exposed to a lot of mines and bombs.  He reported that he 
usually felt depressed and that sometimes his head started to 
replay some of his experiences in Vietnam.  He stated that 
these experiences included being a mechanic while in the Air 
Force and being a mechanic while in the Army, and that his 
stressors included area combat or enemy action, being bombed 
or shelled or tripping a booby trap, being shipwrecked or in 
an airplane accident, being captured, being on grave 
registration duty, and other action that threatened his life.  

March to June 1987 assessments at VA outpatient mental health 
clinic were dysthymic disorder and rule out PTSD.  

In August 1987, the veteran was evaluated by Dr. W. K. D.  
The physician's impressions were chronic PTSD, and paranoid 
personality.  

Increased stress associated with the veteran's wife filing 
for a divorce was noted at a VA outpatient mental hygiene 
clinic in September 1987.  Psychiatric examination of the 
veteran was accomplished by the VA in January 1988.  The 
examiner noted that part of the veteran's history was hard to 
accept.  On mental status examination, the veteran was quite 
tense, but cooperated with reassurances.  He reported that 
flashbacks were precipitated by remainders of Vietnam 
experiences.  He expressed survival guilt.  The examiner 
indicated that the stressors which the veteran described were 
not as severe as often seen.  He noted that the veteran's 
basic personality was undoubtedly inadequate and schizoid, 
and therefore, more sensitive to stress and less able to 
resolve it.  For that reason, the examiner accepted the 
diagnosis of a PTSD and a mixed personality disorder.  

The undated report of a Minnesota Multiphasic Personality 
Inventory Profile indicated that individuals with results 
similar to the veteran's are most often seen as character 
disorders.  

A January 1988 consultation report noted intermittent 
tinnitus. 

In March 1988, the veteran was evaluated by a professional 
counselor.  The following diagnostic considerations were 
listed:  PTSD, with anxiety and depressive features; avoidant 
personality disorder; and prominent passive aggressive and 
"line" traits.  

On admission to a VA hospital in December 1988, the veteran 
complained of being quite shaky, having trouble sleeping, and 
having developed dizziness when suddenly changing positions.  
It was noted that he had little insight and that his judgment 
was impaired by his anxiety and his desire to obtain his 
service-connected disability.  He was given a preliminary 
diagnosis of depression.  Testing identified high levels of 
anxiety and depression, alcohol abuse (in the past), and 
likely mixed personality disorder (avoidant, antisocial, 
passive aggressive).  It was commented that the testing 
pointed to anxiety and depression in a mixed personality 
disorder.  It was noted that at first the veteran's therapist 
had treated the him for PTSD that the doctor came to realize 
that the veteran was a loner, helpless, naïve, and always 
sheltered at home prior to service, where he drank and used 
drugs extensively.  Serious questions had developed about the 
veteran's accuracy in describing duties in Vietnam.  In 
January 1989, the hospital discharge diagnoses were 
generalized anxiety disorder and a mixed personality 
disorder.   

In a February 1989 statement, the veteran indicated that 
while he was in the Air Force, he saw a friend of his 
("Smitty") get his head blown off while they were serving 
together with the Mike Battery north of DaNang.  During the 
last 6 months of his tour, he carried messages from Saigon to 
the DMZ, where he witnessed a baby killed during "Tet 68" 
when the 101st Air Bourne wiped out Hue.  In August 1968, an 
American soldier was in a bus that exploded due to a placed 
bomb from an unpacified villager.  On September 2, 1968 at 
about 2:45 AM, he was at Monkey Mountain under rocket attack 
that caused Vietnamese casualties and American injuries.  The 
units he served in include 366 Trans. Sq. at DaNang, and 620 
Trans. Con. Sq. at Monkey Mountain, he also carried messages 
for Mike Battery and the 101st Air Borne.  

In March 1989, the veteran was evaluated by a board of two VA 
psychiatrists.  Detailed history and background information 
were noted.  Some inconsistencies in the veteran's stories 
were noted.  The veteran reported that he used alcohol and 
illicit drugs during service.  He described continued 
difficulty sleeping and nightmares about his Vietnam 
experiences.  After mental status evaluation, the examiner 
indicated that, while the veteran did not show some of the 
severity of catastrophic stressors as seen in some patients 
with PTSD, his experiences in Vietnam appeared to have been 
catastrophic for him.  The diagnoses were PTSD, delayed; 
mixed drug and alcohol dependency, in remission; and 
dysthymic disorder, chronic.  

April 1989 VA outpatient treatment records indicated that the 
veteran reported that he was having flashbacks and 
nightmares, and still had some sleep problems.  

During his June 1990 regional office hearing, the veteran 
testified that he started out as a mechanic in Vietnam and 
that he was later attached to the 101st Airborne Unit as a 
special military messenger for one and a half years.  He 
indicated that he witnessed all kinds of atrocities and death 
during this special duty.  

In December 1990, the Board denied service connection for 
PTSD finding that the veteran is not shown to have been 
exposed to a significant stressor during service as would 
support a valid diagnosis of PTSD of service origin.  The 
veteran did not appeal that decision and it is final.  

1991 VA hospital treatment records noted complaints of 
nightmares and interrupted sleep for several months.  The 
veteran related some of the nightmares to his war 
experiences.  His anxiety has increased greatly and he has a 
marked tremor in his extremities.  He was treated as 
outpatient and attempts to adjust to his medication were not 
successful, therefore, he was admitted for inpatient 
treatment and observation.  His discharge diagnoses included 
general anxiety disorder, possible PTSD, and mixed 
personality disorder.   

A July 1991 rating decision denied reopening the claim and 
was not appealed. 

In a June 1996 statement, the veteran indicated tat he was 
assigned to the 620 Trans. Con. Sq. and the 366 trans. Sq. in 
Vietnam.  He requested that the casualty reports be checked 
for a friend of his who was killed September 2, 1968.  

Service Personnel records received in December 1996 indicate 
that the veteran did not receive hazard and special duty pay.  
An Airman Performance report included a noted from K. D. C., 
1st Lt, 620th Tactical Control Squadron (PACAF) indicated that 
the veteran served in a combat zone in Southeast Asia.    

1995 to 1996 VA outpatient treatment records showed treatment 
for depression and PTSD.  

A December 1996 rating decision declined to reopen the claim 
indicating that treatment record did not show service 
incurrence of such a condition nor was there evidence of a 
recognized stressor.  The veteran did not appeal this 
decision and it became final.  

Records received from December 1996

1998 to 2004 VA Central Texas Health Care System include 
treatment records for PTSD, anxiety, depression.  In April 
2003, the veteran was admitted to the VA Hospital in Waco for 
exacerbation of PTSD symptoms in which he feared he would 
hurt himself or someone else.  He had complaints of rage, 
depression, and nightmares with occasional suicidal and 
homicidal ideations.  He indicated that he was easily 
agitated around groups of people.  On assessment, he was 
fully oriented, cooperative, and denied hallucinations.  He 
had supportive friends, family, and church.  He had been 
married five times, and required daily medication for his 
symptoms.  Records show that he was admitted again in June 
2003 for an 11 week PTSD program.  The stressor listed was 
the Vietnam War.  Evidence showed that he improved and 
reached the maximum benefit of the program and was discharged 
early in August 2003.  An August 2003 record diagnosed the 
veteran with PTSD (by history), major depressive disorder, 
personality disorder, and antisocial traits.  2004 records 
show that the veteran attended psychotherapy group sessions 
to address his chronic and severe PTSD symptoms.   

On October 2003 VA examination, the veteran reported a 
history of noise exposure from machine guns, bombs, and jet 
aircraft.  He also gave a history of civilian noise exposure 
while working for 15 years at an auction barn.  He indicated 
that his tinnitus started around 1986 and progressively 
worsened to where it was severe and almost constant now.  
Physical examination of the ears was unremarkable. The 
examiner opined that since his service medical records were 
negative for a diagnosis of tinnitus and since the onset of 
tinnitus has been more than 10 years since separation from 
service, it is less likely than not that the veteran's 
current tinnitus is related to military service.  It was 
noted that the tinnitus onset was well after discharge from 
service.  

In a November 2006, Informal Hearing Presentation, the 
veteran's representative stated that the veteran was 
stationed at a major American air base at DaNang when he 
first arrived in Vietnam in June 1968.  The veteran claimed 
that he was subject to rocket and mortar attacks while 
stationed there, and such attacks were not unknown in that 
area.  The representative also indicated that there were 
records of general enemy activity around DaNang air base 
during the veteran's tenure there in which VA could request 
morning reports for the period July 1 through September 30, 
1968.  He requested that VA obtain such records from U.S. 
Army and Joint Services Records Research Center (JSSR).  The 
representative also noted that the veteran witnessed the 
death of a friend he called John or "Smitty" in an attack 
at or near DaNang air base on September 2, 1968 (while they 
were with the Mike Battery).  

In a statement received in March 2003, Dr. C. S. C. indicated 
that the veteran should be 100 percent service connected for 
PTSD. 

In an April 2003 statement, the veteran indicated that from 
June 1969 to May 1970, while assigned to the 620 Trans. Con. 
Sq. his unit had a bomb come into the compound at Monkey 
Mountain.  

2007 VA Central Texas Health Care System records included an 
assessment of PTSD, as per prior record. 

III.  Criteria and Analysis

Tinnitus

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; tinnitus is diagnosed.  The further two requirements 
to be satisfied are: evidence of disease or injury in service 
and competent evidence of a nexus between the current 
disability and the disease or injury in service.  The 
veteran's SMR's are negative for any complaints, treatments 
or diagnosis of tinnitus.  Hence, direct service connection, 
i.e., on the basis that tinnitus became manifested in service 
and has persisted since, is not warranted.

The earliest competent (medical) evidence of tinnitus is in 
1988, approximately 17 years after the veteran was separated 
from service.  Such a lengthy lapse of time between service 
separation and the earliest documentation of current 
disability is of itself a factor weighing against a finding 
of service connection. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  On October 2003 VA examination, the 
veteran indicated that the onset was around 1986, which is 
still approximately 15 years post-service.  Furthermore, 
there is no competent evidence (medical opinion) of a nexus 
between the veteran's chronic imbalance disorder and his 
active service.  

In fact, a VA audiologist opined in October 2003 that it is 
less likely than not that current tinnitus is related to 
military service.  Because the veteran is a layperson, he is 
not competent to establish by his own opinion that any 
current tinnitus disorder is etiologically related to an 
event or injury in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  There is a preponderance of 
evidence against this claim.  Hence, it must be denied.

PTSD

The December 1996 rating decision declining to reopen a claim 
of service connection for PTSD was not appealed, and is final 
based on evidence then of record.  38 U.S.C.A. § 7105.  Under 
38 U.S.A. § 5108, VA must reopen a previously and finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred. 38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997).  
Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran 
v. Brown, 6 Vet. App. 283 (1994).

Evidence received since the December 1996 rating decision was 
not previously of record, is relevant, and is so significant 
that it must be considered to decide fairly the merits of the 
claim of service connection for PTSD.  The claim was denied 
previously by the Board and the RO essentially based on a 
finding that diagnoses of PTSD had been based on the 
veteran's history and on unverifiable stressors that were not 
supported by the record.  The information provided by the 
veteran's representative in a November 2006 Informal Hearing 
Presentation included specific dates and locations of rocket 
and mortar attacks at an American air base in DaNang while 
the veteran was stationed there beginning in June 1968 and 
recorded general enemy activity in the surrounding area that 
could be confirmed by morning reports.  The representative 
also included a specific date (September 2, 1968) and unit 
(Mike Battery) in which the veteran witnessed the death of 
his friend (Mike or "Smitty").  The information provided by 
the representative is specific enough that it should be 
verifiable.  This evidence is sufficient to reopen the claim 
of service connection for PTSD, as it bears directly on the 
matter at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, it is new and 
material and the claim may be, and is, reopened.

ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

As noted above, in a November 2006 Informal Hearing 
Presentation, the veteran's representative described a 
stressful event in which veteran was subject to rocket and 
mortar attacks while stationed at a major American air base 
in DaNang when he first arrived in Vietnam in June 1968.  The 
representative requested morning reports for the period July 
1 through September 30, 1968 to verify the veteran's accounts 
of general enemy activity around DaNang air base during the 
his tenure there.  The representative also noted that the 
veteran witnessed the death of a friend he called John or 
"Smitty" in an attack at or near DaNang air base on 
September 2, 1968 (while they were with the Mike Battery).  
The U.S. Army and Joint Services Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) has not been contacted for 
verification of these alleged stressors.  For verification of 
these stressors to be fruitful, the information from the 
veteran regarding the event must be as detailed as possible, 
to include approximate dates, places, and any other 
identifying information. See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide as many details as possible 
concerning the circumstances of his 
alleged stressors, and especially the 
September 1968 death of his friend John 
or "Smitty", to include the approximate 
dates, places, units, and identifying 
information concerning himself, John or 
"Smitty, and any other individuals 
involved or injured in the events, 
including their full names, rank, units 
of assignment, and any other identifying 
detail.  

2.  The RO/AMC should then forward the 
pertinent stressor information of record 
(including copies of the veteran's 
service personnel records and a listing 
of any alleged stressors) to the JSRRC 
and request that that organization 
attempt to verify the claimed stressors 
and include searches through relevant 
morning reports and casualty lists.  

3.  Thereafter, if any of the veteran's 
alleged stressors are verified, the 
RO/AMC should arrange for the veteran to 
be afforded a VA psychiatric examination 
to determine whether he has PTSD due to 
the verified stressor or stressors.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  Following examination of 
the veteran, review of his pertinent 
medical history, and with consideration 
of sound medical principles, the examiner 
should identify all current acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis. The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.  

4.  Then, the RO/AMC should readjudicate 
de novo the veteran's claim seeking 
service connection for PTSD.  If it 
remains denied, the RO/AMC should issue 
an appropriate supplemental statement of 
the case and afford the veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


